     Case 2:20-cv-01133-NJB-DMD Document 220 Filed 11/20/20 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

 JAMES GOODING et al                                                  CIVIL ACTION


 VERSUS                                                               CASE NO. 20-1133


 LIBERTY MUTUAL INSURANCE CO. et al                                   SECTION: “G” (3)



                                            ORDER

       This litigation arises from an alleged asbestos exposure that occurred while Decedent

James Grant Gooding (“Mr. Gooding”) was employed by the American Bureau of Shipping from

1970 through 1979. 1 Plaintiffs Martha Gooding, Helen Leupold, and Caroline Pendergast

(collectively, “Plaintiffs”) bring survival and wrongful death claims against numerous defendants,

alleging that asbestos exposure caused Mr. Gooding to contract malignant pleural mesothelioma,

which ultimately caused his death.2 Pending before the Court is cross-claim Defendants Travelers

Casualty and Surety Company and The Travelers Indemnity Company’s (collectively,

“Travelers”) motion for summary judgment. 3 Pursuant to Federal Rule of Civil Procedure 56,

Travelers seeks dismissal of Defendants and cross-claim Plaintiffs Huntington Ingalls, Inc., and

Albert L. Bossier Jr.’s (collectively, the “Avondale Interests”) cross-claims against Travelers as

an alleged insurer of Gretna Machine & Iron Works (“Gretna Machine”) and its alleged executive



       1
           Rec. Doc. 1-1.
       2
           Id.; Rec. Doc. 38.
       3
           Rec. Doc. 210.


                                                1
      Case 2:20-cv-01133-NJB-DMD Document 220 Filed 11/20/20 Page 2 of 5



officers. 4 Having considered the motion, the memorandum in support, the record, and the

applicable law, the Court grants the motion.

        The instant motion was filed on October 6, 2020, and noticed for submission on October

21, 2020. 5 Pursuant to Eastern District of Louisiana Local Rule 7.5, any opposition to a motion

must be filed eight days before the noticed submission date. The Avondale Interests have filed no

opposition to the motion, and therefore the motion is deemed to be unopposed. The Court has

authority to grant a motion that is unopposed, although it is not required to do so. 6 District courts

may grant an unopposed motion as long as the motion has merit. 7

        Although Plaintiffs initially named Travelers as defendants in the instant lawsuit as an

insurance provider for Defendant Trinity Industries, Inc., individually and as a successor in interest

to Gretna Machine and its alleged executive officers, 8 Plaintiffs subsequently voluntarily

dismissed all claims against Travelers. 9 Accordingly, Travelers seeks summary judgment solely

with respect to the cross claims asserted by the Avondale Interests. 10

        In the motion for summary judgment, Travelers asserts that upon being dismissed by

Plaintiffs, Travelers presented the Avondale Interests with an affidavit “attesting to the fact that




        4
          Id. at 1. The alleged executive officers are George Hebert, Charles Adams, Dooch Pitre, Robert Huff,
Perry Poche, George Fagin, Herbert LeBlanc, Jean Richoux, and John Galliano. Id.
        5
             Id.
        6
             Edward H. Bohlin Co., Inc. v. Banning Co., Inc., 6 F.3d 350, 356 (5th Cir. 1993).
        7
             See Braly v. Trail, 254 F.3d 1082 (5th Cir. 2001).
        8
             Rec. Doc. 1-1 at 8.
        9
             Rec. Doc. 146.
        10
             Rec. Doc. 210-1 at 2.


                                                           2
      Case 2:20-cv-01133-NJB-DMD Document 220 Filed 11/20/20 Page 3 of 5



Travelers searched its records and did not locate any policies of liability insurance issued to Gretna

Machine during the alleged period of exposure.”11 In addition, Travelers asserts that it presented

the Avondale Interests with this Court’s Order dismissing claims brought by Plaintiffs against

Travelers, and Travelers requested that the Avondale Interests dismiss the cross-claims asserted

against Travelers. 12 Despite receiving this information, Travelers submits that the Avondale

Interests did not voluntarily dismiss the cross-claim against Travelers. 13 In addition, Travelers

states that the Avondale Interests asked Travelers’ counsel whether Travelers issued any policies

to Gretna Machine during Mr. Gooding’s service in the U.S. Coast Guard from 1967 to 1970, since

those years may be included in the Avondale Interests’ cross claims.14

       Travelers argues that “[t]he Avondale Interests have not produced any evidence that

Travelers issued any policies of liability insurance to Gretna Machine during the time period of

[Mr. Gooding’s] alleged asbestos exposure at Gretna Machine, 1970-1979, or during the years of

[Mr. Gooding’s] service in the U.S. Coast Guard, 1967-1970.”15 Travelers further argues that the

Avondale Interests cannot offer any evidence “to refute the [affidavits], which attest that Travelers

did not locate any liability policies issued to Gretna Machine during the period from 1967-1979.”16

For these reasons, Travelers contends that the Avondale Interests cannot meet their burden of proof

to defeat summary judgment by showing that Travelers insured Gretna Machine during the period


       11
            Id.
       12
            Id.
       13
            Id. at 3; see also Rec. Doc. 210-3.
       14
            Rec. Doc. 210-1 at 2.
       15
            Id. at 3.
       16
            Id.


                                                  3
       Case 2:20-cv-01133-NJB-DMD Document 220 Filed 11/20/20 Page 4 of 5



of alleged exposure. 17

         Summary judgment is appropriate when the pleadings, the discovery, and any affidavits

show that “there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” 18 If the record, as a whole, could not lead a rational trier of fact to find for the

non-moving party, then no genuine issue of fact exists and the moving party is entitled to judgment

as a matter of law. 19 On a motion for summary judgment, the moving party bears the initial burden

of identifying those portions of the record that it believes demonstrate the absence of a genuine

issue of material fact. 20 Where the non-moving party bears the burden of proof at trial, as here,

the party moving for summary judgment may meet its burden by showing the Court that there is

an absence of evidence to support the non-moving party’s case.21 Thereafter, if the moving party

satisfies its initial burden, the burden shifts to the non-moving party to “identify specific evidence

in the record, and articulate” precisely how that evidence supports her claims. 22

         Here, Travelers has presented two affidavits attesting to the fact that Travelers searched its

records and did not locate any policies of liability insurance issued to Gretna Machine during the

years of Mr. Gooding’s alleged asbestos exposure, 1970 to 1979,23 or the years of Mr. Gooding’s



         17
              Id. at 8–9.
         18
           Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986); Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
         19
              Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 586 (1986).
         20
              Celotex, 477 U.S. at 323.
         21
              Id. at 325.
          Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994), cert. denied, 513 U.S. 871 (1994); see also Morris
         22

v. Covan World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998).
         23
              Rec. Doc. 210-2.


                                                          4
     Case 2:20-cv-01133-NJB-DMD Document 220 Filed 11/20/20 Page 5 of 5



service in the U.S. Coast Guard, 1967 to 1970. 24 The Avondale Interests have not responded to

the motion for summary judgment or presented any evidence to contradict Travelers’ assertion that

Travelers did not issue any liability policies to Gretna Machine at any time from 1967 through

1979. Thus, the undisputed evidence in the record establishes that Travelers did not issue any

insurance liability policies to Gretna Machine during the period from 1967 through 1979. As a

result, the Court finds that Travelers’ unopposed motion for summary judgment has merit.

       Accordingly,

       IT IS HEREBY ORDERED that Travelers Casualty and Surety Company and The

Travelers Indemnity Company’s motion for summary judgment 25 is GRANTED.

       NEW ORLEANS, LOUISIANA, this                20th day of November, 2020.




                                                     _________________________________
                                                     NANNETTE JOLIVETTE BROWN
                                                     CHIEF JUDGE
                                                     UNITED STATES DISTRICT COURT




       24
            Rec. Doc. 210-4.
       25
            Rec. Doc. 210.


                                               5
